  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 1 of 14 PageID #:525



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


United States of America,                  )
                                           )
       Plaintiff,                          )
                                           )
                                           )
       v.                                  )     No. 19 CV 3440
                                           )
Funds in the amount of                     )
$130,000 United States                     )
Currency and Funds in the                  )
amount of $53,000,                         )
                                           )
       Defendants.                         )


                         MEMORANDUM OPINION AND ORDER

      This is a civil forfeiture action governed by the Civil Asset

Forfeiture Reform Act of 2000 (“CAFRA”) and Supplemental Rule G of

the Federal Rules of Civil Procedure. CAFRA “put[s] the burden on

the   government    to    prove   by   a   preponderance       of   evidence   that

property is forfeitable,” while Rule G “places the burden on the

claimant to prove by a preponderance of evidence that he has

standing” to contest the forfeiture and “requires a claimant to

comply   with   certain     procedural         requirements”   to   satisfy    that

burden. United States v. Funds in the Amount of $239,400, 795 F.3d

639, 646, 643 (7th Cir. 2015).

      In this case, the government seeks forfeiture of funds it

seized from brothers Hweih and Rayan Elabad (to whom I refer

collectively as “the brothers”) as they alighted from an airplane
     Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 2 of 14 PageID #:526



at Chicago’s Midway airport. The government’s verified complaint

alleges that the funds are subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(A) on the ground that

they were furnished, intended to be furnished, traceable to, used

to    facilitate,     or   involved     in    narcotics    and/or    racketeering

offenses. The brothers filed verified answers to the complaint in

which they deny any involvement in the alleged offenses and state

that the seized funds are proceeds from the sale of electronics by

Rayan’s company, We Buy N Sell, Inc., to an overseas client.

       Three motions are pending: first, the government moves to

strike the brothers’ answers and to enter a judgment of forfeiture

on the ground that neither Hweih nor Rayan has filed the verified

claims that Rule G(5) requires to establish so-called “statutory

standing.” 1 Alternatively, the government’s motion seeks summary

judgment on the ground that because the undisputed evidence shows

that non-party We Buy N Sell, Inc., is the owner of the funds, the

brothers lack standing to challenge the forfeiture. In a second

and related motion, the government moves to deem the facts it sets

forth in its L.R. 56.1 Statement admitted based on the brothers’

failure to file responsive statements as required by the Local

Rules. Finally, the brothers move for leave to file untimely


1 The government does not challenge the claimants’ Article III
standing, the “irreducible constitutional minimum” required in
every case brought in federal court. Lujan v. Defenders of
Wildlife, 504 U.S. 560 (1992).
                                          2
    Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 3 of 14 PageID #:527



verified     claims.     For   the   reasons    that   follow,     I   grant   the

government’s motions and deny the brothers’.

                                        I.

        Because the government’s motions are grounded on procedural

shortcomings it identifies in the brothers’ submissions, only a

brief    summary    of   the   government’s     substantive     allegations        in

support of forfeiture is necessary. 2 On December 15, 2018, DEA Task

Force agents approached the brothers as they disembarked from a

flight originating at New York’s LaGuardia airport after TSA agents

at LaGuardia advised them that Hweih was carrying large amounts of

cash while traveling on a one-way ticket that Rayan had purchased

less than ten hours prior to departure—factors the agents found

consistent with drug trafficking. The brothers agreed to speak to

the Task Force agents, and, in separate interviews, each confirmed

that he was carrying a significant amount of cash.

        Consensual searches of the brothers’ luggage produced bags of

bundled bills totaling $53,000 from Hweih’s carry-on and $130,000

from Rayan’s. The brothers claimed that these funds were the

proceeds of a sale of cell phones by Rayan’s company, We Buy N

Sell, Inc., to a customer in Dubai. 3 Hweih explained that the


2 In a footnote, the government states that although it disputes
“aspects” of the brothers’ claims to the funds, “the government’s
summary judgment theory does not require resolution of the
government’s merits case for forfeiture.” Mot. at 5, n.3
3 The record reflects that at some point, Hweih became a joint

owner of this company, but both brothers testified that at the
                                         3
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 4 of 14 PageID #:528



customer had instructed Rayan to meet a middleman in New York to

receive payment for the phones in cash, and that Hweih carried out

these     instructions     on      behalf    of     Rayan’s      company.       But

inconsistencies     in   the    brothers’    accounts      of   their   business

dealings, together with other factors including those noted above,

led the DEA agents to detain the funds for further investigation.

A drug detection canine later alerted officers to the scent of

narcotics on the currency.

        Based on the foregoing circumstances, the DEA instituted

administrative      forfeiture     proceedings.      Through      counsel,     the

brothers    filed   timely     claims   to   the    seized      funds   in    those

proceedings.    Rayan’s    claim    stated   that    the     “purpose    of    that

currency is with his employment as President of We Buy & Sell,

Inc., in the business of used and electronic devices and repairs

them and sells them (sic).” Pl.’s L.R. 56.1 Stmt., Exh. 8 at ¶ 4.

Hweih’s claim stated similarly that the “purpose of that currency

is with his employment with We Buy & Sell, Inc., in the business

of used and electronic devices and repairs them and sells them

(sic).” Id., Exh. 7 at ¶ 4. Both claims stated that “buying and

selling in cash was the nature of the business of We Buy & Sell,

Inc.,” and attached the corporation’s 2017 income tax returns




time of the seizure, Rayan was the company’s sole shareholder. See
Pl.’s L.R. 56.1 Stmt., Exh. 4 (Rayan Dep. Tr. at 30-31, 42), and
Exh. 3 (Hweih Dep. Tr. at 14-18).
                                        4
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 5 of 14 PageID #:529



showing the entity’s gross receipts. Id., Exhs. 7, 8 at ¶¶ 6-7.

The DEA referred the matter to the United States Attorney’s Office,

which filed the verified complaint for forfeiture on May 22, 2019.

     The same day, the government sent direct notice of these

proceedings to the brothers via letter to their counsel of record,

enclosing: a notice of forfeiture action; the verified complaint

for forfeiture; and an arrest warrant in rem. The text of the

government’s cover letter included the following statement:

     The procedure and deadlines for filing a claim or
     petition are governed by Federal Rules of Civil
     Procedure, Supplemental Rules for Admiralty or Maritime
     Claims and Asset Forfeiture Actions, G(5)(A) and (B).
     Note that any claim or petition filed with the court
     must: (1) be signed under penalty of perjury, (2)
     identify the property at issue, (3) described (sic) the
     nature and extent of any interest, (4) detail the time
     and   circumstances of    acquisition,  (5)   list  any
     additional facts and documents in support thereof, and
     (6) state the specific relief sought.

Pl.’s L.R. 56.1 Stmt., Exh. 13. Additionally, the government

published notice of the funds’ seizure at www.forfeiture.gov from

May 23, 2019, to June 22, 2019. Id. at Exh. 14.

     Each of the brothers filed a verified answer on June 12, 2019.

Hweih’s answer admits that he told a law enforcement agent that

the cash in his bag “came from the sale of phones to his client in

New York,” Ans. at ¶ 68, but it does not identify or describe

Hweih’s interest, if any, in the funds. Similarly, Rayan’s answer

admits that he told an agent that the cash in his bag “was payment

for the sale of cellular phones and electronics he had shipped

                                       5
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 6 of 14 PageID #:530



overseas to Dubai,” id. at ¶ 94, but does not allege the nature of

Rayan’s interest. Neither the brothers, nor We Buy N Sell, Inc.,

filed a verified claim to the funds in this action.

                                      II.

     Insofar as concerns a claimant opposing forfeiture, “[t]he

main procedural requirements imposed by Rule G are that ‘the

claimant must show that he has filed a timely claim and answer,

that the claim is properly verified, and that he has identified

himself and alleged an interest in the property.’” United States

v. Funds in the Amount of $239,400, 795 F.3d 639, 641 (7th Cir.

2015) (quoting Stefan D. Cassella, Asset Forfeiture Law in the

United States § 9–4, 326–27 (2d ed. 2013) (footnotes omitted)).

Rules G(4) and G(5) set forth the deadlines for filing a verified

claim, which depend upon the manner in which the claimant receives

notice of the judicial action. Recipients of direct notice must

file a claim by the date stated in the notice, which must be at

least   35   days   after   the   date       notice   is   sent.   Rule   G(4)(b),

G(5)(a)(ii)(A). All other persons must file a claim no later than

30 days after the final publication of notice in a newspaper, or

no later than 60 days after the first publication of notice on an

official government internet forfeiture site. Rule G(5)(a)(ii)(B).

The brothers do not dispute that as recipients of direct notice,

their deadline was June 27, 2019. See Pl.’s L.R. 56.1 Stmt., Exh.



                                         6
    Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 7 of 14 PageID #:531



13. 4 All other interested parties—including We Buy N Sell, Inc.—

had until July 22, 2019, to file a verified claim. Id. at Exh. 14,

15.

      The government argues that the brothers’ undisputed failure

to file a timely verified claim identifying their interest in the

seized funds warrants striking their answers and entering judgment

of forfeiture. The government observes in this connection that

Rule G(8)(c)(i)(A) explicitly authorizes the government to move to

strike a claim or answer for failure to comply with Rule G(5). But

courts are not compelled to grant such motions upon proof that a

claimant    failed    to   satisfy    Rule   G(5).    To   the   contrary,    “the

Advisory Committee Notes to Rule G(8) caution courts that when a

motion to strike is brought pursuant to Rule G(8)(c)(i)(A), ‘the

court should strike a claim or answer only if satisfied that an

opportunity should not be afforded to cure the defects under Rule

15.’” United States v. Real Prop. Located at 17 Coon Creek Rd.,




4 Exhibit 13, which the government cites for this statement of
fact, does not, on its face, establish June 27, 2019, as the
deadline for the brothers to file a claim. But the cited exhibit
contains only the government’s cover letter and does not include
the additional materials identified as enclosures. One of these
items was the “Notice of Forfeiture Action,” which likely
identified June 27, 2019, as the deadline to file a verified claim.
Even if it did not, however, the omission is of no consequence
because the brothers do not dispute that they failed to file a
claim by the latest possible date of July 22, 2019, or 60 days
after the government first published notice on www.forfeiture.gov.
                                         7
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 8 of 14 PageID #:532



Hawkins Bar California, Trinity Cty., 787 F.3d 968, 973 (9th Cir.

2015).

     Here, the brothers seek leave to cure their failure to file

timely verified claims by filing such claims now, nearly two years

late. “A district court may in its discretion extend the time for

the filing of a verified claim.” United States v. One (1) 1979

Mercedes 450SE Vehicle ID No. 116032-12-081839 License No. MKS

706, 651 F. Supp. 351, 353 (S.D. Fla. 1987). But the factors courts

typically    consider    in    evaluating    whether      to   exercise   their

discretion do not warrant relief here. Those factors include:

     whether the Government encouraged the delay, the reasons
     proffered for the delay, whether the claimant had
     advised the court and the Government of his interest in
     defendant before the claim deadline, whether the
     Government would be prejudiced by allowing the late
     filing, the sufficiency of the answer in meeting the
     basic requirements of a verified claim, and whether the
     claimant timely petitioned for an enlargement of time.

Id. (citing cases).

     The brothers’ motion for leave purports to address only two

of these factors: the reason for the delay, and prejudice to the

government. With respect to the first, the unadorned statement

that their attorney “simply failed to realize that the judicial

claims were required” is implausible given evidence that the

government     explicitly      directed     the    brothers’      attorney       to

Supplemental    Rule    G     as    supplying     the    relevant    procedural

requirements;    advised      the    attorney     that    those     requirements


                                       8
     Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 9 of 14 PageID #:533



included the filing of a “petition or claim” that, among other

things, describes the nature and extent of the claimants’ interest

in    the    property;       and     reminded    the    attorney      in     subsequent

communications about the need to file such a claim. See L.R. 56.1

Stmt., Exhs. 13-15. But even if I accept the brothers’ proffered

reason      for   the    omission,      it    does     not   save    them     from   the

consequences of their attorney’s neglect, since “[t]he failure of

the attorney is...imputed to the claimant, and direct compliance

with the filing requirements is typically required.” United States

v. 1979 30-Foot Sea Ray, Express Cruiser, Hull Identification No.

SERF23640579, No. 00 C 5085, 2000 WL 1889676, at *1 (N.D. Ill.

Dec. 28, 2000)(citing United States v. Commodity Account No.

54954930, 219 F.3d 595 (7th Cir. 2000), and United States v. 7108

West Grand Ave., Chicago, Ill., 15 F.3d 633 (7th Cir. 1994)).

Nothing in the brothers’ submissions suggests that their failure

to file timely claims as required by Rule G amounts to the type of

“excusable neglect” that may warrant departure from the general

rule requiring procedural compliance. One (1) 1979 Mercedes 450SE,

651 F. Supp. at 354.

       The brothers also suggest that filing verified claims at this

juncture,      both     on   their    own    behalf    and   on     behalf    of   their

corporation, would not prejudice the government because: 1) the

government has long known that the brothers “and their corporation,

We Buy N Sell, Inc., have been claiming the return” of the funds

                                             9
    Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 10 of 14 PageID #:534



since 2019; and 2) the brothers’ sworn administrative claims

“identify[] their corporate entity (‘We Buy N Sell, Inc.’).” Resp.

Br.    at   1.    But   these    observations—which,        it   bears    noting,

inaccurately characterize the record, as We Buy N Sell, Inc. has

never “claim[ed] the return” of the seized funds in any forum—only

reinforce the importance of filing timely verified claims that

spell out, at the outset of the proceedings, the nature of a

claimant’s interest in the property. Because neither the brothers’

verified      answers    in   these     proceedings,      nor    their   verified

administrative claims in the DEA’s forfeiture proceedings does

this, neither is an adequate substitute for the verified claim

Rule G requires. See, e.g., Hweih’s Answer at ¶ 68 (stating that

funds “came from the sale of phones to [Hweih’s] client in New

York”); Rayan’s Adm. Claim, Pl.’s L.R. 56.1 Stmt., Exh. 8 at ¶ 4

(the “purpose of that currency is with [Rayan’s] employment as

President of We Buy & Sell, Inc., in the business of used and

electronic devices and repairs them and sells them”). Accordingly,

these statements cannot reasonably be deemed sufficient to “meet[]

the basic requirements of a verified claim.” 5 One (1) 1979 Mercedes

450SE, 651 F. Supp. at 353.




5 The remaining factors, which the brothers do not address, also
counsel against granting leave to file their untimely verified
claims: the government did not encourage the delay, and the
brothers did not timely petition for an enlargement of time.
                                         10
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 11 of 14 PageID #:535



      Moreover, the verified claims the brothers attach to their

motion do not cure this fundamental defect, as the proposed claims

likewise fail to allege clearly the nature and extent of their

interest in the seized funds. Hweih and Rayan each state, “my

interest   in   that    property    concerns     my   work   as   one    of   two

shareholders in our Indiana Corporation, We Buy N Sell Inc.”

Verified Judicial Claims, DN 50, 51 at ¶ 2. But these vaguely

worded assertions do not assert ownership of the funds. Meanwhile,

the evidence that emerged in discovery all confirms that the funds

were not the brothers’ personal property but rather the property

of We Buy N Sell, Inc. For example, the record includes the

following evidence:

  •   The brothers’ admissions that at the time of the seizure,
      they told law enforcement agents that the funds were payments
      made for the sale of electronics by We Buy N Sell, Inc., to
      a company in Dubai, and that Rayan showed an agent documents
      corroborating that assertion. See Pl.’s L.R. 56.1 Stmt. ¶¶ 3-
      5 and accompanying exhibits;

  •   The brothers’ interrogatory responses describing the seized
      funds as “cash from the business they own.” See Pl.’s L.R.
      56.1 Stmt. ¶¶ 6-7 and accompanying exhibits;

  •   The brothers’ interrogatory responses and corroborating
      documents indicating that the seized cash was “payment for
      the sale of electronics” by We Buy N Sell, Inc., to GZE –
      Gate Zone Electronics Trading Company, LLC, a company in
      Dubai. See Pl.’s L.R. 56.1 Stmt. ¶¶ 8-11 and accompanying
      exhibits; and

  •   The brothers’ deposition testimony stating that the seized
      funds represented payments to We Buy N Sell, Inc., for
      products that We Buy N Sell, Inc., sold. See Pl.’s L.R. 56.1
      Stmt. ¶¶ 13-19 and accompanying exhibits.


                                       11
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 12 of 14 PageID #:536



      The government argues correctly that I may deem admitted all

of these facts and grant summary judgment in its favor based on

the brothers’ failure to respond to the government’s L.R. 56.1

Statement. See Moffett v. Henderson, 128 F. Supp. 2d 1162, 1164

(N.D. Ill. 2001) (“If a party fails to file a Local Rule 56.1(b)(3)

statement responding to the moving party’s statement of undisputed

facts, the statement of facts submitted by the moving party will

be taken as true”); Malec v. Sanford, 191 F.R.D. 581, 584 (N.D.

Ill. 2000) (“the penalty for failing to properly respond to a

movant’s 56.1(a) statement is usually summary judgment for the

movant (at least if the movant has done his or her job correctly)

because the movant’s factual allegations are deemed admitted.”).

But even if I overlooked the brothers’ non-compliance with the

Local Rules, the record itself establishes beyond any reasonable

dispute that the seized funds were exclusively the property of We

Buy   N   Sell,   Inc.   Indeed,    the    brothers’    deposition    testimony

forecloses even the interpretation (which they do not in fact

raise) that although the seized funds were paid to the corporation,

one or both of the brothers had an ownership interest in some

quantifiable portion of the funds as monies they expected to

receive    in   the   form   of   wages,    salary,    or   commissions.   Rayan

testified in this connection as follows:

      Q: Okay. And do you have a salary at Buy N Sell?



                                       12
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 13 of 14 PageID #:537



     A: Oh no. Every income or salary I make goes right in

     back—right back into my business.

     Pl.’s L.R. 56.1 Stmt., Exh. 4 at 12:18-12:22. Accordingly,

Rayan has not claimed—and cannot now claim, consistently with this

testimony—an ownership interest in any portion of the seized funds

as earned income or salary. Cf. United States v. $154,853.00 in

U.S. Currency, 744 F.3d 559, 564 (8th Cir. 2014) (observing that

the claimant “would certainly have an ownership interest in earned

income”),    overruled     on   other    grounds     by   United    States        v.

$579,475.00 in U.S. Currency, 917 F.3d 1047 (8th Cir. 2019).

Similarly, Hweih testified that at the time of the funds’ seizure,

he earned “a percentage on whatever inventory I would buy from the

customers I made.” Pl.’s L.R. 56.1 Stmt., Exh. 3 at 13:20-14:1.

Whatever this may mean, it does not assert ownership of the funds

the brothers claim We Buy N Sell, Inc., received for its sale of

electronics to its client in Dubai. In short, the undisputed record

establishes that We Buy N Sell, Inc., was the sole owner of the

seized funds.

     It follows from this conclusion that only the corporate

entity, and not its shareholders or employees, has statutory

standing to contest the forfeiture. See, e.g., United States v.

Dupree, 781 F. Supp. 2d 115, 140 (E.D.N.Y. 2011) (explaining that

it would “violate[] basic tenets of corporate law” to allow a

shareholder to assert property rights in seized corporate funds).

                                        13
  Case: 1:19-cv-03440 Document #: 56 Filed: 06/15/21 Page 14 of 14 PageID #:538



The corporation did not do so in the administrative proceedings,

and it has not done so in these proceedings. In sum: the brothers

failed to submit timely verified claims; failed to respond to the

government’s     L.R.   56.1    Statement;     and   failed    to    controvert

evidence that We Buy N Sell, Inc., is the only entity with an

ownership interest in the seized funds. Accordingly, the brothers

have not established statutory standing to contest the forfeiture.

                                     III.

     For   the   foregoing     reasons,     the   government’s      motion   for

summary judgment and its ancillary motion to deem admitted the

facts it asserts in its L.R. 56.1 Statement are granted. The

brothers’ motion for leave to file verified judicial claims is

denied.



                                            ENTER ORDER:




                               _____________________________
                                 Elaine E. Bucklo
                                United States District Judge

Dated: June 15, 2021




                                       14
